Citation Nr: 0817664	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-23 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic skin rash, 
to include claimed as a result of exposure to herbicides.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bipolar mood 
disorder.

4.  Entitlement to service connection for Type 2 diabetes 
mellitus, claimed as a result of exposure to herbicides.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from February 1974 to February 
1975 and from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

In April 2007, the Board denied the claims of entitlement to 
service connection for a chronic skin rash, tinnitus and 
bipolar mood disorder and remanded the issues of entitlement 
to service connection for Type 2 diabetes mellitus and PTSD 
and entitlement to TDIU.  The veteran appealed the denied 
claims to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2007, the Court issued a 
memorandum decision in which it vacated the Board's decision 
and dismissed the appeal due to the death of the veteran in 
August 2007.


FINDING OF FACT

The veteran died in August 2007.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002);  38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of jurisdiction 
per the memorandum decision issued by the Court in October 
2007.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2007).

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causing the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  See Smith, 10 Vet. App. 333-34; 38 
C.F.R. § 20.1104 (2007).

In accordance with this precedent, the Court vacated the 
Board's April 2007 decision and dismissed the appeal.  The 
veteran's appeal to the Board has become moot by virtue of 
his death and must be dismissed for lack of jurisdiction.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).

The dismissal of the appeal on these grounds ensures that the 
decision by the Board and the underlying decisions by the RO 
have no preclusive effect in the adjudication of any accrued 
benefits claims which are derived from the veteran's 
entitlements, and which may ensue at some point in the 
future.  Therefore, in accordance with the Court's holding in 
Landicho, the Board finds that the RO must vacate any of its 
decisions upon which this case was premised.  In reaching 
this determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


